United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3524
                                 ___________

Michael Prince, Ph.D.,                    *
                                          *
             Appellant,                   *
                                          *
       v.                                 *
                                          *
The Arkansas Board of Examiners in        *
Psychology; Betty Davis, Individually *
and in her official capacity as a member * Appeal from the United States
of the Arkansas Board of Examiners in * District Court for the
Psychology; John Rago, Individually       * Eastern District of Arkansas.
and in his official capacity as a member *
of the Board of Examiners in              *
Psychology; Dwight Sowell, Individually*
and in his official capacity as a member *
of the Arkansas Board of Examiners in *
Psychology; Dr. Steve Shry; John Holt, *
Individually and in his official capacity *
as a member of the Arkansas Board of *
Examiners in Psychology; Ernest           *
Ballard, Individually and in his official *
capacity as a member of the Arkansas *
Board of Examiners in Psychology,         *
                                          *
             Appellees.                   *
                                    ___________

                           Submitted: April 16, 2004
                              Filed: August 17, 2004
                               ___________
Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.

     Michael Prince, Ph.D., appeals from the district court’s1 dismissal of his 42
U.S.C. § 1983 claims under the Rooker-Feldman doctrine. We affirm.2

                                           I.
       Dr. Prince, a licensed psychologist in Arkansas, faced ethics charges before the
Arkansas Board of Examiners in Psychology (the Board) for his use of non-licensed
testing technicians to administer psychological tests contrary to ethical standards
established by the Board. The Board has authority over the licensing and discipline
of Arkansas psychologists. Ark. Code. Ann. § 17-97-310 & 311 (1999). The Board
charged Prince with negligent and wrongful conduct. After a hearing, it concluded
that Prince had violated Standards 1.22(a), 1.22(b) and 2.06 of the Ethical Principles
of Psychologists and suspended his license to practice psychology for one year.

       Prince appealed the Board’s decision to the Circuit Court of Craighead County,
Arkansas, by filing a petition for review under the Arkansas Administrative
Procedure Act, Ark. Code Ann. §§ 25-15-201 to 25-15-217 (1999). His petition for
review stated that “[t]he petitioner brings this action to challenge the respondent’s
final decision, and to challenge jurisdictional and constitutional defects associated
therewith.” App. at 29. He specifically argued that the Board violated the ex post
facto clause, failed to obtain a recommendation of the ethics committee as required
under Arkansas law, applied the wrong legal standard to the charges, and made an
arbitrary and capricious decision, unsupported by substantial evidence. App. at 29-

      1
       The Honorable George Howard, United States District Judge for the Eastern
District of Arkansas.
      2
       We deny appellant’s motion to strike portions of appellee’s brief.

                                         -2-
35. The petition sought the following relief: reversal and dismissal with prejudice of
the Board’s decision, recovery of costs expended and “all other relief to which he
may be entitled.” App. at 35. The Board determination was stayed pending the
resolution of the appeal. App. 37. A year later, the Board entered into an agreement
with Prince, reinstating his license in exchange for his promise that he would cease
using non-credentialed personnel to provide psychological testing services. Prince
then moved to voluntarily dismiss his state court appeal. The Arkansas circuit court
dismissed the appeal with prejudice on February 1, 2001.

       Prince filed a complaint in federal district court on November 5, 2002, raising
several 42 U.S.C. § 1983 claims alleging violations of the ex post facto clause, the
commerce clause, and the Fourteenth Amendment by the Board and its members in
their official and individual capacities. He sought rulings declaring that regulation
to be unconstitutional, that the Board’s decision be vacated and expunged, and that
he be found not guilty of the charges. He also sought compensatory and punitive
damages. The Board moved to dismiss the complaint, contending that it was barred
on several grounds. The district court granted the motion, finding that the Rooker-
Feldman doctrine deprived it of jurisdiction over the claims because they were
inextricably intertwined with the state court judgment. D. Ct. Order of Sept. 30,
2003, at 7.

                                         II.
       The Rooker-Feldman doctrine stands for the general principle that, with the
exception of habeas corpus petitions, lower federal courts lack subject matter
jurisdiction to review state court judicial decisions. D.C. Court of Appeals v.
Feldman, 460 U.S. 462, 482-83 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,
415-16 (1923). Such jurisdiction is vested only in the United States Supreme Court.
Lemonds v. St. Louis County, 222 F.3d 488, 492 (8th Cir. 2000). The Rooker-
Feldman doctrine bars both straightforward and indirect attempts by a plaintiff to
“undermine state court decisions.” Id. at 492. Litigants may not pursue federal

                                         -3-
claims with allegations that are inextricably intertwined with a state court decision.
See Feldman, 460 U.S. at 486-87. We review questions of subject matter jurisdiction
de novo. Simes v. Huckabee, 354 F.3d 823, 827 (8th Cir. 2004).

       The question before us is whether this case involves a state court judgment that
implicates the Rooker-Feldman doctrine. Prince argues that his federal claims
involve only the administrative decision by the Board, a forum in which he could not
raise his constitutional claims and to which the Rooker-Feldman doctrine does not
apply. A litigant may challenge in a federal district court action the constitutionality
of an executive action, including a state administrative agency determination, even
though he may not argue that a state court decision is unconstitutional. See Verizon
Maryland, Inc. v. Public Serv. Comm’n, 535 U.S. 635, 644 n.3 (2002). Indeed, many
litigants “who lose in state administrative proceedings [ ] seek relief in federal district
court under civil rights legislation such as 42 U.S.C. § 1983,” Van Harken v.
Chicago, 103 F.3d 1346, 1349 (7th Cir. 1997), and they generally do not have to
exhaust administrative remedies before pursuing such claims. Porter v. Nussle, 534
U.S. 516, 523 (2002). Litigants can choose whether to pursue such claims in state or
federal court. Charchenko v. City of Stillwater, 47 F.3d 981, 984 (8th Cir. 1995).
Once a party has litigated in state court, however, he “cannot circumvent Rooker-
Feldman by recasting his or her lawsuit as a [section] 1983 action.” Bechtold v. City
of Rosemount, 104 F.3d 1062, 1065 (8th Cir. 1997). In other words, if a litigant has
raised and lost claims in state court, he may not recast those claims under section
1983 and try again. He must follow the appellate procedure through the state courts
and seek review before the Supreme Court. See Rooker, 263 U.S. at 415-16.

      Prince chose to pursue an appeal in state court, challenging the Board’s
decision on both constitutional and statutory grounds. Under Arkansas law, a party
may challenge an administrative decision in state circuit court by contending that the
decision prejudiced his substantive rights or that “the administrative findings,
inferences, conclusions or decisions are: (1) In violation of constitutional or statutory

                                           -4-
provisions; . . . .” Ark. Code. Ann. § 25-15-212(h) (1999). Prince waived the right
to further pursue the state appellate process, however, when he voluntarily dismissed
his state court case with prejudice. He may not now avoid the consequences of his
choice by bringing similar claims under section 1983.

       To determine whether Prince’s section 1983 claims are inextricably intertwined
with the state court judgment and therefore barred under the Rooker-Feldman
doctrine, we examine what the state court held. Lemonds, 222 F.3d at 493. In this
case, the state court did not expressly find in either party’s favor because Prince
voluntarily dismissed his appeal with prejudice. Prince argues that because the state
court did not address the merits of his constitutional and process-based claims, they
should not be barred. Under Arkansas law, however, a dismissal with prejudice is “as
conclusive of the rights of the parties as if there were an adverse judgment as to the
plaintiff after a trial.” Russell v. Nekoosa Papers, Inc., 547 S.W.2d 409, 410 (Ark.
1977). It does not matter if it was dismissed before certain issues were actually
litigated; they are treated as though they were litigated. Id. Here, the dismissal with
prejudice therefore effectively affirmed the Board’s decision, holding that the Board
appropriately applied its regulations to Prince in finding him guilty of a violation.

       Federal claims are inextricably intertwined with the state court judgment if they
“succeed[ ] only to the extent that the state court wrongly decided the issue before it.”
Lemonds, 222 F.3d at 493 (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25
(1987) (Marshall, J., concurring)). The claim, however, “is not precluded if it is
‘separable from and collateral to the merits of the state-court judgment.’” Fielder v.
Credit Acceptance Corp., 188 F.3d 1031, 1034 (8th Cir. 1999) (quoting Pennzoil, 481
U.S. at 21 (Brennan, J., concurring)). The claim will also not be precluded if litigants
do not have a “reasonable opportunity to raise their federal claims” before the state
court. Simes, 354 F.3d at 829.




                                          -5-
       A claim does not undermine the state court judgment if it merely challenges the
constitutionality of a legislative act by a rulemaking body, but if the litigant’s interest
in having the rule or regulation set aside “is inseparable from his interest in upsetting
a particular state court judgment based on that rule,” the challenge is no longer
independent. Lemonds, 222 F.3d at 495. The type of relief the litigant seeks may
indicate whether or not the claim is in fact a challenge to the rule or to the actual
judgment in the party’s case. See Van Harken, 103 F.3d at 1349. For example, the
challenge may remain separable if the party seeks only a declaration that procedures
are inadequate, but it will not be separable if the party seeks monetary damages for
the application of a rule already challenged in state court. Id.

       Prince’s federal claims are inextricably intertwined with the state court
judgment because the relief he seeks for the federal claims, if awarded, would
“directly nullify the final judgment of the state [ ] court.” See Lemonds, 222 F.3d at
493. The state court judgment effectively affirmed the Board’s decision, yet Prince
seeks a declaration in federal court that the Board’s decision was unconstitutional.
Although Prince did not explicitly raise all of the constitutional due process
violations in state court that he asserts in his federal case, he did allege that the Board
failed to follow appropriate procedure and referred to the same facts that he now
relies upon to argue the constitutional claims in federal court. He argued that the
Board did not follow the established procedure in promulgating Standards 1.22(a)-(b)
and 2.06 of the Ethical Principles of Psychologists, and that the Board therefore
improperly applied those standards to him. In addition, based on the broad language
in Ark. Code. Ann. § 25-15-212(h), Prince could have raised all of his constitutional
challenges to the Board’s application of its regulations in his state court case, so the
exception to the doctrine we recognized in Simes does not apply here. See 354 F.3d
at 829.

      Although Prince’s contention that the regulation prohibiting the use of non-
licensed testing technicians violates the dormant commerce clause is arguably an

                                           -6-
independent claim, he framed this count of his complaint by arguing that “by applying
said regulation against the plaintiff,” the Board caused him “mental anguish,
humiliation, and embarrassment.” In fact, Prince argued in every count in which he
challenged the regulations directly that the Board violated his rights “by applying
. . .” the regulations to him and requested damages. His claims in federal court
challenging the regulations are therefore “inseparable from his interest in upsetting”
the state court judgment that affirmed the Board’s application of those rules. See
Lemonds, 222 F.3d at 495.

      The judgment is affirmed.
                     ______________________________




                                         -7-